RICHARDSON, P. J.
Husband appeals from a judgment of dissolution. He challenges the amount and duration of spousal support. On de novo review, we modify the judgment.
The parties were married on December 2, 1978, and the dissolution was entered in October, 1988. At the time of trial, husband was 32 and wife was 28. The judgment awarded joint custody of the couple’s two children, then ages six and four, with husband to have primary physical custody. Wife was ordered to pay $50 per month per child for support. As part of the property division, the court awarded the couple’s house to husband and gave wife a $2,000 judgment for her interest in the home. As part of the property distribution, she was awarded one-half of husband’s pension benefits when received. The court awarded wife spousal support of $650 per month for four years and $250 per month thereafter.
Husband contends that the amount and duration of spousal support is inappropriate. He has been a lineman for a public utility company throughout the marriage and currently earns $2,642 per month net income, which includes substantial overtime. Wife is currently employed as a bookkeeper and tax preparer and earns $710 per month net. She has a two-year degree and testified that she intends to return to school and eventually to become a CPA. She concluded that it would take her four years to accomplish that goal.
We conclude, in consideration of the statutory criteria and the circumstances, that an award of spousal support is appropriate. See Grove and Grove, 280 Or 341, 353-54, 571 P2d 477, modified 280 Or 769, 572 P2d 1320 (1977). However, we agree with husband that permanent support is unwarranted. Wife is young, and it is reasonably likely that her earning capacity when she completes her education will allow her to enjoy a standard of living proportionate to that enjoyed during the marriage. Spousal support in the amount of $650 per month for four years and then $300 per month for three years is sufficient.
Judgment modified to provide support to wife for $650 per month for four years from October 1,1988, and $300 per month for three years thereafter. No costs to either party.